United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tampa, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-735
Issued: June 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 12, 2014 appellant filed a timely appeal from a September 20, 2013
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). Because more
than 180 days elapsed from the last merit decision dated March 8, 2013 to the filing of this
appeal, the Board lacks jurisdiction to review the merits of her claim pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP properly refused to reopen appellant’s case for
reconsideration of her claim under 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

An appeal of OWCP decisions issued on or after November 19, 2008 must be filed within 180 days of the
decision. 20 C.F.R. § 501.3(e) (2008).

FACTUAL HISTORY
Appellant, a 36-year-old rural carrier, filed a Form CA-1 claim for benefits on
January 12, 2013, alleging that she became nauseous and experienced stomach pain after
handling a leaky package.
Appellant submitted several medical reports which indicated that she was treated for
nausea and stomach pain due to alleged chemical exposure.
By letter dated February 5, 2013, OWCP informed appellant that it required additional
medical evidence in support of her claim. It requested that appellant submit the additional
evidence within 30 days.
In a January 12, 2013 report, received by OWCP on February 26, 2013, Dr. Paul Fortier,
a specialist in internal medicine, stated that appellant had complained of chemical exposure,
abdominal pain and nausea. Appellant asserted that she was exposed to a car cleaner which got
on her hands at the employing establishment earlier that morning. Dr. Fortier stated that on
examination appellant had no dizziness, weakness, headaches, bad odor, burned skin, fever,
fatigue, eye soreness, cough, chest pain, vomiting, diarrhea or shortness of breath.
In a January 14, 2013 report, received by OWCP on February 26, 2013, Dr. Fortier
submitted a follow-up report in which he indicated that appellant’s nausea and vomiting had
resolved.
By decision dated March 8, 2013, OWCP denied the claim, finding that appellant failed
to submit medical evidence sufficient to establish that she sustained an injury in the performance
of duty on January 12, 2013.
On September 17, 2013 appellant requested reconsideration. She submitted medical
notes and summary form reports from January 12 to 14, 2013, from the Lee Convenient Care
Center, including notes from Dr. Fortier, which indicated that she had been examined on those
dates, which noted appellant’s chemical exposure and nausea, but did not provide any diagnosis
or medical opinion that she sustained a condition or disability due to a chemical exposure on
January 12, 2013.
By decision dated September 20, 2013, OWCP denied appellant’s application for review
on the grounds that it neither raised substantive legal questions nor included new and relevant
evidence sufficient to require OWCP to review its prior decision.
LEGAL PRECEDENT
Under 20 C.F.R. § 10.606(b), a claimant may obtain review of the merits of his or her
claim by showing that OWCP erroneously applied or interpreted a specific point of law; by
advancing a relevant legal argument not considered by OWCP; or by submitting relevant and
pertinent evidence not previously considered by OWCP.3 Evidence that repeats or duplicates
3

20 C.F.R. § 10.606(b)(1); see generally 5 U.S.C. § 8128(a).

2

evidence already in the case record has no evidentiary value and does not constitute a basis for
reopening a case.4
ANALYSIS
In the present case, appellant has not shown that OWCP erroneously applied or
interpreted a specific point of law; nor has she advanced a relevant legal argument not previously
considered by OWCP. She submitted medical notes from the Critical Care Center and summary
form reports from Dr. Fortier which did not contain a diagnosis or a medical opinion that
appellant had a condition or disability causally related to her alleged chemical exposure on
January 12, 2013. The Board has held that the submission of evidence which does not address
the particular issue involved in the case does not constitute a basis for reopening the claim.5 The
evidence appellant submitted in connection with her September 17, 2013 reconsideration request,
however, is not pertinent to the issue on appeal; i.e., whether she submitted medical evidence
sufficient to establish that she sustained an injury due to work-related chemical exposure on
January 12, 2013. The summary reports appellant submitted with her request are cumulative and
repetitive of previous reports. Appellant’s reconsideration request failed to show that OWCP
erroneously applied or interpreted a point of law nor did it advance a point of law or fact not
previously considered by OWCP. OWCP did not abuse its discretion in refusing to reopen
appellant’s claim for a review on the merits in its September 20, 2013 decision.
CONCLUSION
The Board finds that OWCP properly refused to reopen appellant’s case for
reconsideration on the merits of her claim under 5 U.S.C. § 8128(a).

4

Howard A. Williams, 45 ECAB 853 (1994).

5

See David J. McDonald, 50 ECAB 185 (1998).

3

ORDER
IT IS HEREBY ORDERED THAT the September 20, 2013 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: June 20, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

